89 F.3d 833
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Larry D. GOODSON, Plaintiff-Appellant,v.Shirley S. CHATER, Commissioner of Social Security,Defendant-Appellee.
No. 95-6582.
United States Court of Appeals, Sixth Circuit.
June 17, 1996.

1
Before:  KENNEDY and CONTIE, Circuit Judges;  GRAHAM, District Judge.*

ORDER

2
Larry D. Goodson appeals a district court order affirming the Commissioner's denial of his application for social security disability insurance benefits.   This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


3
Goodson filed an application for social security disability insurance benefits alleging that he suffered from epilepsy, arthritis, shortness of breath, and pain in the back, ribs, shoulders, and hips.   Following a hearing, an administrative law judge (ALJ) determined that Goodson was not disabled because he had the residual functional capacity to perform a significant number of jobs in the economy.   The Appeals Council declined to review the ALJ's determination.


4
Goodson then filed a complaint seeking review of the Commissioner's decision.   The district court affirmed the denial of benefits and granted judgment for the Commissioner.


5
Upon review, we conclude that substantial evidence exists to support the Commissioner's decision.  See Brainard v. Secretary of Health and Human Servs., 889 F.2d 679, 681 (6th Cir.1989) (per curiam).


6
In liberally construing Goodson's pro se brief, it appears that Goodson is contesting the fact that one consultive physician feels that he is disabled while other consultive physicians feel that he is not disabled.   It is the Commissioner's function to resolve conflicts in the medical evidence.  King v. Heckler, 742 F.2d 968, 974 (6th Cir.1984).   The Commissioner chose to disregard the opinion of the former physician as this opinion was not supported by objective medical evidence.   Because it is the Commissioner's duty to resolve conflicts in the medical evidence, we cannot conclude that the Commissioner's decision is not supported by substantial evidence.


7
Further, although Goodson cites to medical evidence presented in his prior applications, we have no jurisdiction to review these medical reports.  See Califano v. Sanders, 430 U.S. 99, 107-08 (1977).   Finally, we cannot review the new medical evidence which Goodson presents in his brief.  See Casey v. Secretary of Health and Human Servs., 987 F.2d 1230, 1233 (6th Cir.1993) (per curiam).


8
Accordingly, we affirm the district court's order.   Rule 9(b)(3), Rules of the Sixth Circuit.



*
 The Honorable James L. Graham, United States District Judge for the Southern District of Ohio, sitting by designation